DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022 has been entered.
 All of the previous claim rejections made in the Office action dated April 5, 2022 are withdrawn in view of applicant’s amendment made to claim 1, which incorporates the limitation of previous claim 14. 
New rejections are made to address the amended claims and applicant’s arguments. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harang (US 61410478 A, published on August 29, 2000) in view of Oxelio  ("Banana flavoured tanning chewable tablets", Mintel, October 2014, cited in IDS) and Yang et al. (US 4950689, published on August 21, 1990) (“Yang” hereunder). 
Harang teaches orally administered soft capsules comprising a mixture of carotenoids comprising beta-carotene, zeaxanthin, lutein and lycopene; natural tocopherols and ascorbic acid.  The reference teaches that the composition has a significant tan-inducing effect without causing carotenoid pigmentation and photoprotective efficacy to prevent solar erythema.  See col. 2, lines 1-50; Example 1.  
Harang fails to disclose the oral composition in the form of a chewable pastille and the chewable base and the sugar and/or sugar alcohol contents as described in present claim 1. 
Oxelio is chewable tanning tablets containing (i) a chewable base comprising a gelling agent (gum Arabic and alginic acid) and a sugar/sugar alcohol (sorbitol and xylitol as sweeteners) and (2) skin color-promoting agents (beta-carotenoid and lycopene from tomato).  The tablet further contains vitamins E and C which that protect skin against oxidative stress and also meets the present claim limitations. 
Yang teaches pectin gel oral dosage form for delivery of nutritional supplements.  The reference teaches that pectin gel system has more palatable drug formulation which leads to better patient compliance.  The reference teaches that the dosage form is “easy to chew”; a significant amount of drugs, fibers, and nutritional supplements can be incorporated without destroying the pleasant tasting chewable pectin matrix.  See col. 3, lines 30 – 42.  Yang discloses an example formulation containing 1-5 % of pectin, 40-75 % water, which evaporates to 15-20 %, acidulant/buffer not more than about 5 %, 10-60 % sweetener, about 4-20 % or about 4-12 % of insoluble solids, and up to about 2 % of flavor/colorant.  See Table 1.   

It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Harang and make a chewable delivery system as motivated by Oxelio and Yang.  The skilled artisan would have been motivated to do so, as 1) Oxelio teaches a skin tanning oral composition in the form of chewable tablet comprising multi-carotenoids and vitamins; and 2) Yang teaches that oral delivery systems having a pleasant taste and texture lead to better patient compliance.  Since Oxelio teaches a chewable base and sugar/sugar alcohol comprising multi-carotenoids and vitamins, the skilled artisan would have had a reasonable expectation of successfully producing a skin tanning and photoprotecting oral composition in the form of a stable chewable composition which can lead to better patient compliance.  

Amended claim 1 requires, “wherein the sugar and/or sugar alcohol constitute from 78 to 95 % (w/w) of the total weight of the pastille composition.”  
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, given the general teachings and suggestions of the amount of sweeteners useful to make a confectionary delivery system, optimizing this concentration to achieve a targeted sweetness/flavor would have only taken ordinary skill in the art.  Particularly in this case, since Yang teaches that a pleasant taste and texture of the dosage form leads to better patient compliance, increasing the sweetener concentration to achieve a better tasting product to improve patient compliance would have been obvious. 
Regarding claim 10, Harang and Oxelio fail to teach pectin.  As discussed above, Yang teaches that pectin gel system has more palatable drug formulation which leads to better patient compliance.  The reference teaches that the dosage form is “easy to chew”; a significant amount of drugs, fibers, and nutritional supplements can be incorporated without destroying the pleasant tasting chewable pectin matrix.  See col. 3, lines 30 – 42.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Harang/Oxelio and make the oral dosage form in a pectin delivery formulation as motivated by Yang. The skilled artisan would have been motivated to do so, as 1) all references are directed to ingestible dosage forms for delivery of nutritional supplements for skin protection; and 2) Yang teaches a dosage form having a pleasant taste and texture which lead to better patient compliance and high loading capacity.  Since the dosage forms of Harang, Oxelio and Yang are suitable for delivery of similar compounds, such as vitamins, minerals, etc., the skilled artisan would have had a reasonable expectation of successfully combining the teachings of the references and producing a pectin oral dosage form which has an improved texture and mouth feel and useful in skin protection. 
	Regarding claim 13, Yang generally teaches using glucose and sucrose as natural sweeteners among others.  It is prima facie obvious to combine equivalents known for the same purpose.  See MPEP 2144.06 I. In this case, since glucose and sucrose are disclosed as natural sweeteners suitable for the pectin oral delivery system, combining the two to achieve the same purpose is prima facie obvious.  
Regarding claim 16, Harang teaches that the tanning effect is induced from the daily dose of the carotenoids which increases the endogenous synthesis of melanin.  

Claims 2-4, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harang, Oxelio and Yang as applied to claims 1, 8, 10, 13, 16 and 17 as above, and further in view of Francois et al. (FR 2698268 A1, published on May 27, 1994) (“Francois” hereunder). 
	Harang further teaches adding to the oral composition trace elements.  See claim 4; the reference fails to specify the type of the trace elements. 
	Francois teaches orally administrable compositions in the form of gelatin glycerin soft capsules for protecting human skin against the effects of UV radiation comprising at least one amino acid selected from tyrosine and phenylalanine (12-350 mg); copper (1-5 mg), carotene (5-50 mg), vitamin E (5-50 mg), vitamin C (10-300 mg), etc.  The reference teaches that the composition is formulated as tablet, capsules, pastilles, chewing gum, etc.
	It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the Harang teaching and adding to the composition tyrosine and copper as motivated by Francois.  The skilled artisan would have been motivated to do so, as both are directed to orally administered compositions for protecting skin, Francois teaches that a combination of tyrosine, copper and vitamin has a synergistic skin photoprotective effects.  Since the Harang also contains vitamins including carotene, the skilled artisan would have had a reasonable expectation of successfully producing an improved composition with skin photoprotection effects. 
 	Regarding claims 3 and 19, Francois teaches L-tyrosine used in Examples. 
	Regarding claims 4 and 19, Francois teaches using copper citrate as a non-toxic salt of copper suitable for prior art.
Regarding claim 20, Example 1 in Harang contains (a) about 2.72 mg of B-carotene, about 1 w/w based on the formulation having the total weight of 265 mg; (b) about 0.013 mg of lutein, about 0.005 %; (c) 3 mg of lycopene, about 1.13 % and (e) zeaxanthin, 0.006 wt %.  As for the amount of (d) astaxanthin, Lorenz teaches that a therapeutically effective does of astaxanthin is in the range of about 2-10 mg per day to retard and prevent sunburns, which would be about 0.75 – 3.6 % w/w when added to the composition.  See col. 11, lines 9-13.  The amount of copper salt in part (f) reads on zero; alternatively, Francois teaches using copper (1-5 mg), which would be about 0.3-1.8 % based on the total weight of the Harang composition. The amount of astaxanthin reads on zero.  The total amount of the skin color promoting agent would be in the range of about 2.1 % w/w in the Harang formulation.  
Prior art teaches and suggests daily doses or amount per dosage form.  Since the composition of claim 20 does not necessarily represent a dose per se, and there is no dosage regime for the product, it is viewed that the weight percentages of the supplemental ingredients would depend on the amount of other co-active ingredients, loading capacity of the formulation, etc. For example, making chewable tablets having less concentration of the carotenoid ingredients that can be taken in multiple dosages to deliver the suggested dose of the active ingredients would have been obvious. Thus, manipulation of the concentrations of the active ingredients to make a stable, multi-vitamin/mineral dosage form for known skin protection benefits in varying concentration ranges would have only taken ordinary skill in the art. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harang, Oxelio and Yang as applied to claims 1, 8, 10, 13, 16 and 17 as above, and further in view of Lorenz (US 6433025 B1, published on August 13, 2002). 
Harang fail to teach astaxanthin. 
Lorenz teaches an oral capsule comprising astaxanthin.  The reference teaches that the antioxidant activity of astaxanthin is 500 times more powerful than vitamin E and 10 times stronger than other carotenoids.  The reference further teaches that astaxanthin has shown to enhance and modulate the immune system and retard and prevent sunburns. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Harang and add to the composition astaxanthin as motivated by Lorenz.  The skilled artisan would have been motivated to do so, as 1) all of the references are directed to oral dosage forms for photoprotection of the skin; and 2) Lorenz teaches that astaxanthin is a potent antioxidant that enhances and modulates the immune system and retard and prevent sunburns. Since all of the compositions are suitable for oral dosage forms comprising carotenoids, the skilled artisan would have had a reasonable expectation of successfully producing a stable composition with improved antioxidant and photoprotection efficacy. 




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harang, Oxelio, Yang and Francois as applied to claims 1-4, 8, 10, 13, 16, 17, 19 and 20 as above, and further in view of Kadhum et al. “Usefulness of liquid-crystal oral formulations to enhance the bioavailability and skin tissue targeting of p-amino benzoic acid as a model compound”, E J Pharm Sci vol 88, 10 June 2016, 282-290.  (“Kadhum” hereunder).
Harang fails to teach PABA.
Kadhum teaches that oral administration of p-amino benzoic acid (PABA) effectively supports skin targeting and more suitable to reach large areas of skin and useful in cosmeceutical dietary and clinical field. PABA is known to protect skin against skin cancers and available as a health supplement (vitamin B10) due to its antioxidant activity. 
It would have been obvious to one of ordinary skill in the art before the time of filing the present application to modify the teachings of Harang and incorporate to the composition PABA as motivated by Kadhum.  The skilled artisan would have been motivated to do so, as 1) both of the references are directed to oral dosage forms for protection of the skin; and 2) Kadhum teaches that oral administration of PABA is more effective than topical to treat and protects large areas of skin from skin cancers and deliver vitamin B10 as an antioxidant.  Since Kadhum teaches of oral bioavailability of PABA, the skilled artisan would have had a reasonable expectation of successfully combining the teachings and producing an improved product for skin protection and antioxidant effects. 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Harang, Oxelio, Yang and Francois as applied to claims 1-4, 8, 10, 16, 17, 19 and 20 as above, and further in view of Lorenz and Ervin et al. (US  20110313055 A1, published on December 22, 2011) (“Ervin” hereunder). 

Harang fails to teach the specific formulation as described in claim 21. 
Oxelio teaches the pack of 60 units of the composition weighs 85 g, which indicates that each unit is about 1417 mg.  The concentrations of active ingredients per 1 unit are: beta-carotene 3.4 mg (about 0.2 wt %); lycopene 1 mg (0.07 wt %), selenium 20 microns (0.001 wt%), zinc 8 mg (0.6 wt%), vitamin E 8 mg (0.6 wt), vitamin C 80 mg (5.6 wt %).  
As discussed above, Yang teaches pectin gel oral dosage form for delivery of nutritional supplements, comprising 1-5 % of pectin, 40-75 % water, which evaporates to 15-20 %, acidulant/buffer not more than about 5 %, 10-60 % sweetener, about 4-20 % or about 4-12 % of insoluble solids, and up to about 2 % of flavor/colorant.  See Table 1.   The reference teaches that citric acid can be used to adjust the pH to the gelling range of pectin.  See col. 5, line 65 – col. 6, line 8.  
The Francois composition contains at least one amino acid selected from tyrosine and phenylalanine (12-350 mg); copper (1-5 mg), carotene (5-50 mg), vitamin E (5-50 mg), vitamin C (10-300 mg), etc.  
Lorenz teaches a 500 mg soft gel capsule comprising 1 mg (0.002 %) of pure astaxanthin. See Example 1. 
It would have been obvious to modify the teachings by incorporating to the composition the additional active ingredients discussed above as motivated by Lorenz.  Since the references are all directed to oral delivery forms comprising supplemental components for protection of skin, the skilled artisan would have had a reasonable expectation of successfully producing an improved oral dosage form with enhanced protection effects.  
Regarding the concentration of the active and inactive ingredients, it is well settled in patent law that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995).  
Regarding the amount of water, Yang teaches that the amount of water can be controlled by the evaporation during the production process.  Given the teaching that the Yang final composition contains about 15-20% of water, optimization of the water amount to adjust the hydration level of the final confectionary product (e.g., to make a harder product) would have only taken ordinary skill in the art.  
The amounts of pectin, citric acid, flavoring agent/coloring agents in claim 21 are suggested in Yang. 
The amounts of vegetable oil, natural wax, and riboflavin in claim 21 read on zero. 
Regarding the amount of the concentration of the active ingredients (tyrosine, vitamin C, beta-carotene, etc), prior art teaches and suggests daily doses or amount per dosage form.  Since the composition of claim 21 does not necessarily represent a dose per se, and there is no dosage regime for the product, it is viewed that the weight percentages of the supplemental ingredients would depend on the amount of other co-active ingredients, loading capacity of the formulation, etc.  Thus, manipulation of the concentrations of the active ingredients to make a stable, multi-vitamin/mineral dosage form for known skin protection benefits would have only taken ordinary skill in the art. 
Regarding the amounts of the specific sweeteners, Ervin teaches chew or gummy candy confections comprising vitamins and minerals that support nutritional health.  The reference teaches using a mixture of monosaccharide (e.g., glucose) and a disaccharide (e.g., sucrose).  See [0065-0066]. The reference specifically suggests an embodiment comprising a monosaccharide component in an amount from about 10-40 % and a disaccharide component from about 10-40 %, wherein the formulation can contain dietary fats. See [0032].  The composition is said to have a good taste, texture, melt, and mouth feel flavored chewy or gummy candy without using hydrogenated fats or a high amount of sugar.  See [0016].  The reference teaches using gelatin or pectin as a gelling component, a hydrocolloid thickening component or a fiber component.  Other than pectin, carrageenan, cellulose gum, gum Arabic, etc. are mentioned as a suitable hydrocolloid.  See [0032, 0077, 0080]. Paragraph [0078] discloses suitable active agents for the formulation which include carotenes, lycopene, etc. 
Given the teachings of Ervin of the amount of the monosaccharide/disaccharide components that can be added with dietary fats to improve taste, texture, mouth feel, etc in flavored chewy or gummy candy, optimization of the amounts of such sweeteners to make such product would have only taken ordinary skill in the art.  

Response to Arguments
Applicant's arguments filed on April 5, 2022 have been fully considered but they are moot in view of the new grounds of rejections above. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/           Primary Examiner, Art Unit 1617